                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CHARLES REED, III,
                                              CASE NO. 2:18-CV-167
       Petitioner,                            JUDGE JAMES L. GRAHAM
                                              Magistrate Judge Kimberly A. Jolson
    v.
WARDEN, CORRECTIONAL
RECEPTION CENTER,

       Respondent.

                                    OPINION AND ORDER

       On December 31, 2018, the Magistrate Judge issued a Report and Recommendation

recommending that the petition for a writ of habeas corpus pursuant to 28 U.S.C. 2254 be denied

and that this action be dismissed. (ECF No. 19.) Although the parties were advised of the right

to file objections to the Magistrate Judge’s Report and Recommendation, and of the

consequences of failing to do so, and the Court granted Petitioner three extensions of time for the

filing of objections, no objections have been filed.

       The Report and Recommendation (ECF No. 19)) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED.

       Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Therefore, the

Court DECLINES to issue a certificate of appealabililty.

       IT IS SO ORDERED.

Date: June 17, 2019

                                              _________s/James L. Graham___________
                                              JAMES L. GRAHAM
                                              UNITED STATES DISTRICT JUDGE
